FILED
                            NOT FOR PUBLICATION                             OCT 23 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


AGUSTIN SANTOS-PINEDA; GLORIA                    No. 13-56298
SANTOS,
                                                 D.C. No. 2:10-cv-06285-MMM
               Petitioners - Appellants,

 v.                                              MEMORANDUM*

KERI C. AXEL, United States Deputy
District Attorney; et al.,

               Respondents - Appellees,

  And

JAMES TORO; et al.,

               Respondents.


                    Appeal from the United States District Court
                       for the Central District of California
                   Margaret M. Morrow, District Judge, Presiding

                            Submitted October 14, 2015**

Before:        SILVERMAN, BERZON, and WATFORD, Circuit Judges.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Agustin Santos-Pineda and Gloria Santos (“Appellants”) appeal pro se from

the district court’s order granting in part and denying in part their motion for return

of property. We have jurisdiction under 28 U.S.C. § 1291. We review for an

abuse of discretion. United States v. Comprehensive Drug Testing, Inc., 621 F.3d

1162, 1172 (9th Cir. 2010) (en banc) (per curiam). We affirm.

      The district court did not abuse its discretion in denying in part Appellants’

motion for return of property because Appellants were either not entitled to the

lawful possession of the property or the property was contraband. See United

States v. Van Cauwenberghe, 934 F.2d 1048, 1061 (9th Cir. 1991) (motion for

return of property “may be denied if the [party] is not entitled to lawful possession

of the seized property” or “the property is contraband”).

      The district court did not abuse its discretion in denying Appellants’ motion

for reconsideration because Appellants failed to demonstrate any grounds for

relief. See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255,

1262-63 (9th Cir. 1993) (setting forth standard of review and explaining

circumstances warranting reconsideration); see also Zimmerman v. City of

Oakland, 255 F.3d 734, 740 (9th Cir. 2001) (“[A] party that fails to introduce facts

in a motion or opposition cannot introduce them later in a motion to amend by




                                           2                                    13-56298
claiming that they constitute ‘newly discovered evidence’ unless they were

previously unavailable.” (citation omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      All pending motions and requests are denied.

      AFFIRMED.




                                          3                                  13-56298